        Case: 3:20-cv-00359-bbc Document #: 15 Filed: 06/29/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SEAN M. YOUNG,
                                                                    ORDER
                                  Plaintiff,
                                                                 20-cv-359-bbc
              v.

SCULLION, BEN TIERNEY, SHAUN FUNK,
KEITH WIEGEL, SHAWN GALLINGER, FEDIE JR.,
KIMBERLY FINNELL and MARLESHA FISHNICK,

                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Sean M. Young, who is incarcerated at Wisconsin Secure Program

Facility, is proceeding on Eighth Amendment claims that defendant Keith Wiegel sexually

assaulted him during a strip search on December 4, 2019, and that defendants Scullion, Shaun

Funk, Ben Tierney, Fedie, Kimberly Finnell, Marlesha Fishnick and Shawn Gallinger failed to

intervene to stop the assault. Before the court is plaintiff’s motion to amend his complaint

to add Lebbeus Brown as a defendant. Dkt. #10.

       Plaintiff points out that he alleged in his in his original complaint, dkt. #1 at ¶ 61,

that Brown (whom he had mistakenly referred to as “Larry” Brown) was also present during

the alleged assault and failed to intervene to stop it, but that I overlooked that allegation in

screening his complaint on June 16, 2020. Plaintiff is correct. Therefore, for the same

reasons explained in my previous order, I find that plaintiff’s allegations against Lebbeus

Brown are sufficient to state a failure to intervene claim against Brown under the Eighth

Amendment.



                                               1
        Case: 3:20-cv-00359-bbc Document #: 15 Filed: 06/29/20 Page 2 of 2



        Because plaintiff’s complaint contains all of the relevant allegations against Brown,

it is not necessary for plaintiff to file an amended complaint to serve as the operative

pleading in this case. I will amend the screening order to allow plaintiff to proceed on an

Eighth Amendment claim against Lebbeus Brown, who will be added as a defendant in this

case.



                                            ORDER

        IT IS ORDERED that

        1. Plaintiff Sean Young’s motion to amend the screening order, dkt. #10, is DENIED

as unnecessary. Plaintiff’s original complaint, dkt. #1, remains the operative pleading in this

case.

        2. The screening ordered entered on June 16, 2020, dkt. # 9, is AMENDED to add

Lebbeus Brown as a defendant and grant plaintiff leave to proceed on a claim that defendant

Brown failed to intervene to stop an alleged sexual assault of plaintiff during a strip search on

December 4, 2019, in violation of the Eighth Amendment.

        Entered this 29th day of June, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               2
